Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to communication filed 8/19/20. 
Response to Amendment
The examiner acknowledges the amendment of claims 1,8-11,17,20 and the addition of claims 23-27.  
Response to Arguments

Regarding applicant’s argument that the door lock disclosed by Dumas only listen for advertisements and never transmit advertisement, the reference of Dumas teaches various embodiment of the lock in which the lock transmits advertisement or receive advertisement (paragraph 035-037). The transmission of the advertisement by the door lock to the mobile device represents the initiation of the communication between the lock and the mobile device. The reference of Geiszler is relied for teaching the powering of the lock using wireless power for powering the lock (col. 4 lines 14-25). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Dumas teaches the mobile device is powered by a battery and the reference of Geiszler is relied for teaching the powering of the lock using wireless power for powering the lock (col. 4 lines 14-25). The knowledge generally .
.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8,10, 20-27  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumas et al. US Patent Application Publication 20130176107 in view Geiszler et al. US Patent 6,411,199.

Regarding claim 1, Dumas teaches the electronic lock comprising:

a locking device comprising a bolt actuator mechanism, and a bolt (14) movable between a locked position extending through the side bore and past the edge when installed on the door and an unlocked position corresponding to a retracted  position in which the bolt is at least partially retracted into the side bore when installed on the door (paragraph 032,033):




a contact sensor (touch) having a contact region, wherein the contact sensor is configured to generate an electrical signal responsive to detecting contact with the contact region (paragraph 035,048);

a wireless communication device (22) configured to:
initiate communication with the mobile via a communication signal (the lock transmit advertising signals or listen for advertising signals, paragraph 035-037,056);

wirelessly receive an access code from a wireless communication circuit of the mobile device in range of the wireless communication device (paragraph 0106); and

a processing unit (21) in electrical communication with the contact sensor and wireless communication  device, wherein the processing unit is configured to selectively activate the wireless communication device for a predetermined time period responsive to receiving the electrical signal from the contact sensor to initiate establishing communication with the mobile device, wherein the processing unit is configured to actuate movement of the locking device to the unlocked position responsive to the wireless communication device reading the valid access code (paragraph 082,083,084). Dumas is silent on teaching the wireless communication circuit uses power received via the communication signal from the wireless communication device. Geiszler et al. in an analogous art teaches a key device extracting power from the received communication signal as an alternative to the key device having its(active)  own power supply (col. 4 lines 14-25).
It would have been obvious to one of ordinary skill in the art of the time of the invention to modify the system of Dumas as disclosed by Geiszler et al.  because such modification represents an alternative means of powering the device without requiring the device to carry its own power supply. 






Regarding claim 2, Dumas et al. teaches the contact sensor is a capacitive sensor (paragraph 034).
Regarding claim 7, Dumas teaches the predetermined time period is between approximately 5 to 20 seconds (paragraph 053).

Regarding claim 8, Dumas teaches an electronic lock for use with a mobile device, the electronic lock comprising:
a mobile device including wireless communication circuit (fig. 9);
a locking device comprising a bolt actuator mechanism, and a bolt movable between a locked position and an unlocked position (paragraph 032,033):

a circuit (21) configured to control movement of the locking device between the locked position and the unlocked position (paragraph 035), wherein the circuit includes:

a proximity sensor (touch) configured to detect the presence of a user within a range of the locking device without any physical contact of the proximity sensor, wherein the proximity sensor is configured to generate an electrical signal responsive to detecting the presence of a user within the range of the locking device(paragraph 035,048);

a wireless communication device (22) configured to:


 wirelessly read an access code from a mobile device (paragraph 0106; and

a processing unit (21) in electrical communication with the proximity sensor and wireless communication device, wherein the processing unit is configured to selectively activate the wireless communication  device for a predetermined time period responsive to receiving the electrical signal from the proximity sensor to initiate establishing communication with the mobile device,, wherein the processing unit is configured to actuate movement of the locking device to the unlocked position responsive to the wireless communication device reading a valid access code(paragraph 082,083,084). Dumas is silent on teaching the wireless communication circuit uses power received via the communication signal from the wireless communication device. Geiszler et al. in an analogous art teaches a key device extracting power from the received communication signal as an alternative to the key device having its(active)  own power supply (col. 4 lines 14-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dumas as disclosed by Geiszler et al.  because such modification represents an alternative means of powering the device without requiring the device to carry its own power supply. 
Regarding claim 10, Dumas teaches the predetermined time period is between approximately 5 to 20 seconds (paragraph 053).


Regarding claim 20, Dumas et al. teaches a method of using an electronic lock with a mobile device, the method comprising:


the lockset comprising:
a latch assembly including a bolt movable between an extended position in which the bolt extends past the edge of a door through a side bore and a retracted position in which the bolt is at least partially retracted into the side bore (paragraph 032-033);
a circuit (21) configured to control movement of the bolt between the extended and retracted positions (paragraph 035), wherein the circuit includes:
a wireless communication device (22) configured to:
initiate communication with the mobile via a communication signal (the lock transmit advertising signals or listen for advertising signals, paragraph 035-037);
 wirelessly read an access code from the mobile device in response to a determination of either (1) presence of a user or of the mobile device within a range of the electronic lockset; or (2) physical contact with a contact region of a sensor of the electronic lockset (paragraph 0106); and
a non-transitory computer-readable medium having a valid access code and a computer program code stored (controller 21 represent a processor (paragraph 032) and inherently include computer program code) thereon;
a processing unit (21) in communication with the wireless communication device and the computer-readable memory, wherein the processing unit is configured to carry out instructions in accordance with the computer program code (paragraph 044), the instructions causing the electronic lockset to perform:

activating the wireless communication device for a predetermined time

period (paragraph 045-046);

receiving an access code from the wireless communication device; determining whether the access code received from the wireless communication device is the valid access code and

initiating the actuation of the bolt to the retracted position responsive to determining the access code is the valid access code (paragraph 037,046). Dumas is silent on teaching the wireless communication circuit uses power received via the communication signal from the wireless communication device. Geiszler et al. in an analogous art teaches a key device extracting power from the received communication signal as an alternative to the key device having its(active)  own power supply (col. 4 lines 14-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dumas as disclosed by Geiszler et al.  because such modification represents an alternative means of powering the device without requiring the device to carry its own power supply. 


Regarding claim 21, Dumas teaches the predetermined time period is between approximately 5 to 20 seconds (paragraph 053).

Regarding claim 22, Dumas et al. teaches the contact sensor is a capacitive sensor (paragraph 034).

Regarding claim 23, Dumas teaches an interior chassis mounted to the interior side of the door, the interior chassis including the circuit (lock include processor and communication circuitry, fig. 7a);

an exterior chassis mounted to the exterior side of the door, the exterior chassis including the contact sensor (proximity detector 27, fig. 7a, paragraph 034); and the contact sensor is electrically

connected to the circuit in the interior chassis using an electrical cable extending through the adapter (proximity sensor 27 is connected to the controller by wire, fig. 10). Dumas is silent on a circular-shaped adapter dimensioned to adapt at least a portion of the exterior chassis for a particular sized opening in the bore in the door. It is the examiner’s position that the contact sensor is mounted on the exterior of the door and therefore requires a connecting means for connecting to the lock circuitry and therefore requires shaped adapter dimensioned to adapt at least a portion of the exterior chassis for a particular sized opening in the bore in the door and the shape of the shape of the adapter is selected to accommodate the contact sensor, therefore a circular-shaped adapter dimensioned to adapt at least a portion of the exterior chassis for a particular sized opening in the bore in the door represents an obvious variation. 
Regarding claim 24, Dumas teaches the mobile device is a key fob (paragraph 040).

Regarding claim 25, Dumas teaches the processing unit determines whether the mobile device is on the exterior side of the door by performing RF triangulation (paragraph 059).
Regarding claim 26, Dumas teaches an interior chassis mounted to the interior side of the door, the interior chassis including the circuit (lock include processor and communication circuitry, fig. 7a);

an exterior chassis mounted to the exterior side of the door, the exterior chassis including the contact sensor (proximity detector 27, fig. 7a, paragraph 034); and the contact sensor is electrically

connected to the circuit in the interior chassis using an electrical cable extending through the adapter (proximity sensor 27 is connected to the controller by wire, fig. 10). Dumas is silent on a circular-shaped adapter dimensioned to adapt at least a portion of the exterior chassis for a particular sized opening in the bore in the door. It is the examiner’s position that the contact sensor is mounted on the exterior of the door and therefore requires a connecting means for connecting to the lock circuitry and 
Regarding claim 27, Dumas teaches the mobile device is a key fob (paragraph 040).

Claim 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumas et al. US Patent Application Publication 20130176107 in view Geiszler et al. US Patent 6,411,199 and further in view of Kurtz et al. US Patent Application Publication 20110063076.
Regarding claim 3-4, Dumas is silent on teaching the contact sensor is an inductive sensor. Kurtz et al. in an analogous art teaches the use of an inductive sensor as an alternative to a capacitive sensor (abstract) and also teaches the use of a pressure sensor as a contact sensor (paragraph 026).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dumas in view of Geiszler as disclosed by Kurtz because inductive and pressure sensor are suitable alternative sensor for triggering communication between the locking device and the key fob.

Claims 5-6 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumas et al. US Patent Application Publication 20130176107 in view Geiszler et al. US Patent 6,411,199 and further in view of Bogdanov et al. US Patent Application Publication 20100294008.
Regarding claims 5-6 and 17, Dumas et al. is not explicit in teaching an exterior escutcheon and the contact sensor in incorporated in the escutcheon. Bogdanov et al. in an analogous art teaches the electronic lock include an inner and outer escutcheon (paragraph 08-09) and teaches the contact sensor (keypad) is included in the escutcheon (paragraph 05,021).
. 

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumas et al. US Patent Application Publication 20130176107 in view of Geiszler et al. US Patent 6,411,199 and further in view of Lien US Patent Application Publication 20080180211.
Regarding claim 9, Dumas is silent on teaching the proximity sensor is an infrared sensor. Lien in an analogous art teaches the use of an infrared sensor as a proximity sensor (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dumas in view of Geiszler as disclosed by Lien because such modification represent the use of an alternative sensor to perform the same function.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumas et al. US Patent Application Publication 20130176107 in view of Geiszler et al. US Patent 6,411,199 and further in view of Ghabra US Patent Application Publication 6906612.
Regarding claim 11, Dumas et al. is silent on teaching the processing unit is configured to determine whether the mobile device is on an exterior side of a door by performing RF triangulation with the RFID device. Ghabra in an analogous art teaches the processing unit is configured to determine whether the key fob is on an exterior side of a door by performing RF triangulation with the RFID device (fig. 3).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Dumas et al. in view of Geiszler as disclosed by Ghabra because such modification improves the security of the electronic lock by verifying the location of the portable device before performing the unlocking function.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683